DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 12, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kokubo (U.S. Pat. No. 5,329,904).
Regarding claims 1, 11, 12, 16, Kokubo discloses an arrangement (4) for cylinder detection in a four-stroke internal combustion engine (fig. 2 shows that the crankshaft rotates 720 degrees for the full engine cycle), the four-stroke internal combustion engine (2) comprising a crankshaft (‘c’ in fig. 9 is the disc of the crankshaft), at least two cylinders (fig. 2 shows 8) each associated with a respective piston, and a camshaft (‘a’ in fig. 8 is the disc of the camshaft) connected to the crankshaft (col. 6, lines 5-10), wherein the crankshaft (6) performs a 720-degree rotation while the camshaft (12) performs a 360-degree rotation (shown in fig. 2 and 3), wherein each piston (10) is connected to the crankshaft (6) and reciprocates in its cylinder (8), each piston (10) being arranged to assume an ignition top dead center position corresponding to a top rotational position (TRP1 - TRP6) of the crankshaft (6) over the 720-degree rotation of the crankshaft (col. 6, lines 45-55 discuss TDC), wherein an interspace angle (a) of the crankshaft (6) extends between each of the top rotational positions (fig. 9 shows the spacing between each TDC
a first disc (fig. 9) connected to the crankshaft (6), the first disc (16) comprising a first mark (marks are shown in shown in fig. 9) within each interspace angle (a)
a second disc (fig. 8) connected to the camshaft (12) and comprising one second mark (marks are shown in shown in fig. 8) per number of cylinders 
a fixed first sensor (‘d’) for detecting the first mark (M11 - M13), or a plurality of first marks (M11 - M13)
a fixed second sensor (‘b’) for detecting the second marks (M21 - M26) and 
wherein the first mark (M11 - M13) is arranged on the first disc (16), or the plurality of first marks (M11 - M13) are arranged in relation to each other on the first disc (16), and 
the second marks (M21 - M26) are arranged in relation to each other on the second disc (18) such that for each interspace angle (a) the relevant first mark (M11 - M13) is detectable by the first sensor (20) and the relevant second mark (M21 - M26) is detectable by the second sensor (22) at different relative rotational positions between the first disc (16) and the second disc (shown in fig. 8 and 9)
a combustion engine control unit (shown in fig. 7) configured to receive signals from the first sensor (20) and the second sensor (22), 
to identify first signals (S11 - S16) related to the first mark (M11 - M13), or the plurality of first marks (M11 - M13), based on signals received from the first sensor (20), and identify second signals (S21 - S26) related to the second marks (M21 - M26), based on signals received from the second sensor (22) (discussed in col. 6, lines 10-20)
identify a phase difference between the first signals (S11 - S16) and the second signals (S21 - S26), and wherein the combustion engine control unit (2 1) is configured to evaluate the phase difference to determine a momentary rotational position of the crankshaft (6) (discussed in col. 13, lines 45-62 that the position can still be determined even with a large phase shift.  In addition col. 2, lines 54-64 discloses how the phase differences in the two plates create a unique signal combination to identify each cylinder uniquely.)
Where the phase difference is associated with a particular cylinder for which its associated piston is approaching the piston’s ignition top dead center position (col. 6, lines 45-54 discloses how to discriminate a piston approaching TDC with col. 13 disclosing how to accommodate for the phase difference).
Regarding claim 2 which depends from claim 1, Kokubo discloses wherein the first mark (M11 - M13), or each of the plurality of first marks (M11 - M13), is placed at one rotational position of the first disc (16) and the first sensor (20) is positioned in relation to the first disc (16) such that the first mark (M11 - M13), or each of the plurality of first marks (M11 - M13), is detectable by the first sensor (20) at a position between the ignition top dead centre positions of the pistons (10), and wherein each of the second marks (M21 - M26) is placed at one rotational position of the second disc (18) and the second sensor (22) is positioned in relation to the second disc (18) such that each of the second marks (M21 - M26); is detectable by the second sensor (22) at a position between the ignition top dead centre positions of the pistons (shown in the figures are the marks not coinciding with the TDC positions on the camshaft disc and col. 7, lines 15-18 discuss the crankshaft disc).
Regarding claim 3 which depends from claim 1, Kokubo discloses wherein the first disc (16) comprises 
numerous equally circumferentially spaced first indicators (50) arranged between the plurality of first marks (M11 - M13), and 
wherein the first mark (M11 - M13), or the plurality of first marks (M11 - M13), is/are distinguishable from the first indicators (50) (the reference identifies the marks as ‘H’ and the indicators as ‘L’).
Regarding claim 4 which depends from claim 3, Kokubo discloses wherein the first mark (M11 - M13), or each of the plurality of first marks (M11 - M13), on the first disc (16) is (col. 7, lines 3-15 discloses at least 5 degrees).
Regarding claim 5 which depends from claim 1, Kokubo discloses wherein the second disc (18) comprises numerous equally circumferentially spaced second indicators (52) arranged between the second marks (M21 - M26), and wherein the second marks (M21 - M26) are distinguishable from the second indicators (52) (col. 6, lines 20-44 discusses the marks and indicators).
Regarding claim 6 which depends from claim 1, Kokubo discloses wherein the first marks (M11 - M13) are arranged with equal spaces there between in a circumferential direction of the first disc (16) (shown in fig. 8).
Regarding claim 7 which depends from claim 1, Kokubo discloses wherein at least two of the second marks (M21 - M26) are arranged with different spaces there between in a circumferential direction of the second disc (18) (shown in fig. 8).
Regarding claim 18 which depends from claim 1, Kokubo discloses wherein an interspace angle of the crankshaft between selected first and second marks corresponds to a piston (shown in fig. 2), and wherein the interspace angle between each set of first and second marks is different for each set of first and second marks so as to uniquely designate each piston (col. 2, lines 54-64 discloses how each interspace angle creates a unique signal because of their differences, High or Low and where they align with the camshaft disc, in order to be able to identify the cylinders).
Note: the claims establish a new limitation “interspace angle” in line 1.  Then states that each “interspace angle” is different, but does not state in what way.  Is this trying to claim that each angle amount of each interspace angle is different? If so potentially col. 2, lines 25-30 may disclose how the markings and their different spacing helps to identify the specific cylinders.

Response to Arguments
Applicant's arguments filed 02/07/22 have been fully considered but they are not persuasive.
There are two types of phase differences that the citation uses in identifying the cylinders.  One is a mechanical one which causes an error and which still applies in addressing the limitations of the claims.  The other is the unique interplay between the two discs that creates a unique combination of sensor readings (disclosed in col.2) in order to identify the specific cylinder.  Both are argued for below.
Applicant argues on pages 9 and 10 that the reference is not determining a phase difference as data to then more accurately determine the crankshaft position between the sensed values of the two discs.  Specifically, applicant states that the citation of col. 13 only identifies this as errors and not as data for use in calculating the correct position, but does admit that Kokubo will use this to “adjust how it manages interpretation from the sensor outputs”.  The claims require: 1) “identify a varying phase difference between the first signals and the second signals” 2) “wherein the combustion engine control unit is configured to evaluate the varying phase difference to determine a momentary rotational position of the crankshaft”. As to limitation “1” cited from col. 13 the mechanical play is identification of the difference.  As to limitation “2” this requires an evaluation of the varying phase difference to determine a crankshaft position.  Col. 14, lines 18-45 discloses how a timer is used to determine the varying phase difference to evaluate how large it has become.  Although this difference is not then plugged into a calculation of the crankshaft position it determines in what way the crankshaft position is 
Applicant argues on pages 10 and 11 that the citation does not use a phase difference between the two discs in order to determine the position of the pistons.  The phase difference argued for is a comparison of sensed marks on one disc to the comparison of sensed marks on the other disc in order to identify a specific position of the crankshaft and identify a specific cylinder.  The disclosure of the citation in col. 2, lines 54-64 is doing precisely that (sensed signals that result in a unique identification of L-L L-H H-L and H-H for both discs allow for a unique combination that identifies the cylinder these combinations are caused by the unique spacing).  The citation does not call this a phase difference but instead has correlated the timings of when it hits certain marks on the crankshaft disc to when it hits different marks on the camshaft disc in order to identify the particular cylinder locations.  This correlation of markings between the two discs is a similar identification of the phase difference claimed and argued for.  In addition this system additionally takes into account the phase difference that can occur from the original designed timings in order to maintain accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747